Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 June 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond Sir.
L’Orient June 23. 1780
I have received your Favour of the 17 Inst and should be happy immediately to execute your Orders, but the Frigate Alliance has not only fled and deprived us of her Assistance but the Bonhomme Richards men are in her & are loaded with Irons because they want to join their old Commander. Thus does this Fool & madman sacrifice the dearest Interests of our Country, by following the pernicious Councils of your late Colleague. It is in my Opinion beyond a Doubt that Landais Brain (if it ever was right) is turned, and AL moves the distracted machine taking Care however to keep the Springs out of Sight.—
I do not find the possibility of freighting merchant Ships. I have consulted M. de Thevenar the Commandant of this Port, and I have the pleasure to find his Opinion & mine agree; The Bulk of the Stores is not less than 500 Tons and I think rather more; the Ariel when she is armed en guerre cannot carry more than 150 Tons of these Goods, from 3 to 400 Tons will then remain. There are here belonging to the King the following Ships which have no actual mission. The Serapis (bought for the King yesterday at 240,000 l.t.) The Terpsicore a fine Frigate acknowledged to be the best Sailor in the Marine, rather old but now fitting and may be soon compleat. La Chimere a good Frigate but will require too long an outfitt— Either of the two first of these Ships may be ready to go with the Ariel and if armed as a Transport will at Once carry out the whole of the Stores to our suffering Country— Please to look at the Letter I wrote you from Nantes just before my Departure reccommending the new Frigate there and the manner of arming her, that plan may be executed either with the Serapis or the Terpsicore and it is approved by the Commandant here as well as by Capt Jones. It will cost little more than to freight, even if you could freight, & the Ship so much gained; if then you would buy either of these Ships of a private Person why not of the King? and if you could get money of Government to pay for them, or pay for the Freight if you could hire why can’t Government give a Ship at once or let one? Where lies the difference? To enforce this reasoning we may surely return to our old argument “their Kindness in assisting us with the means to procure Cloathing is lost if we can’t get that Cloathing out.”

I would set off to see you if it was not for the Situation of Mrs Williams. You know she has already made one miscarriage and she is now three months gone with very alarming appearances of a second misfortune.—
I am ever with the greatest Esteem & Respect Your dutifull & affectionate Kinsman
Jona Williams J


As to the propriety of drawing on Mr de Chaumont rather than you I never understood more of it than his Directions to have it so, and as you refered me to him for Orders I supposed you understood each other, the Reason he gave me was that your political capacity was incompatible with these commercial Transactions.—
JW

 
Endorsed: M. de Chaumont’s Reason given to Mr Williams for drawing on him.— Mr W. suppos’d I had agreed to it.—
Notation: Jona Williams June 20 1780
